 

Case 19-50738-BLS Doc27 Filed 10/27/20 Page 1 of 2

Case 19-50738-BLS F | \. E D

THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 2070 OCT 27 AM (0: 02

CLERK .
Re: Woodbridge Group of Companies, LLC, et al., COUR:
° P P 1S BAO F DEL AWART
Michael Goldberg, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest
To the estates of Woodbridge Group of Companies, LLC, et al.,

Plaintiff,

Vicki L Wickwire, In her capacity as Trustee of the
Pauline A. Conley Irrevocable Trust, Pauline A. Conley

Defendant,
RESPONSE TO SCHEDULING ORDER

Point number 2. Of the Scheduling order indicates “The above-captioned adversary proceedings
are assigned to mediation pursuant to Local Rule 9019-5.”

Due to recent contact with Jeffrey Nolan of Pachulski, Stang, Zieh! & Jones LLP, (hereafter Mr.
Jeffrey Nolan) it was discovered that they had an incorrect address for the defendant and thus
his correspondence regarding request for documents and responses and updates over the last
months were not received by the defendant. The actual order from the court was received
September 19, 2020, but time for response was already lapsed. It was not until Mr. Jeffrey
Nolan left defendant a voice mail on her cell phone in September, 2020 asking her to please
return the call (which was done) that both were made aware of the incorrect address. Mr.
Nolan was gracious and explained what information and documentation was needed right away
by defendant that would help in bringing closure to this matter. Defendant sent a certificate of
death of the Grantor as well as documentation via email (jnolan@pszjlaw.com) to Mr. Jeffrey
Nolan substantiating the close of the trust and validating the facts listed in the initial response
letter defendant wrote, dated November 15", 2019, sent to the court in regards to the
complaint. Mr. Nolan affirmed he had received the initial letter from the Court and would be in
touch soon with defendant once documents were received by him and reviewed by all
concerned parties.

Per the initial response to the complaint dated November 15, 2019, there remains no change
since the Pauline A. Conley Irrevocable Trust (hereafter, the Trust) has not existed since
October 25, 2017. At that time the trust was closed and thus dissolved, in good faith, with no

 
Case 19-50738-BLS Doc27 Filed 10/27/20 Page 2 of 2

knowledge that Woodbridge was in financial difficulty. The terms of the general normal
business contract with Woodbridge had been fulfilled and thus the terms of the Trust were also
fulfilled and all assets were distributed to fulfill expenses and beneficiary obligations.
Subsequent to October 25, 2017, there have not been any residual assets in the Trust as the
Trust was dissolved.

Since the Complaint is seeking assets and no assets exist, defendant, would respectfully request
therefore, as former Trustee of the Trust, that the court allow Mr. Jeff Nolan to continue the
direct communication and proceed with closure on this matter.

Dated: October 7, 2020 Vicki L. Wickwire
Former Trustee; The Pauline A.
Conley Irrevocable Trust
